Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ChroPath (“ChroPath an Xpath Extension”).

As per claim 5, ChroPath teaches a computerized method useful for, comprising: 
installing a DevTool web-browser extension (Page 1, install the ChroPath extension);
reloading a webpage with a web browser comprising the DevTool web-browser extension(Page 1, After installing ChroPath extension, reload the page for which you want to use it);
detecting a user selection of a DevTool tab in the web browser (Page 1, Right-click on the webpage, and then click Inspect); 
detecting a user selection of a node of a Document Object Model (DOM) of the webpage (Page 1, To generate XPath/CSS, inspect element or click on any dom node); 
as a response to the user selection of the DevTool tab, generating an XPath/CSS inspect element (Page 1, Click on the ChroPath tab, it will generate the absolute XPath/CSS selector for the selected node); and 
as the response to the user selection of the DevTool tab, generating a unique a relative XPath selector, an absolute XPath selector or a Cascading Style Sheets (CSS) selector for the selected node of the DOM (Page 1, To generate XPath/CSS, inspect element or click on any dom node, it will generate the absolute XPath/CSS selector for selected node).  

As per claim 6, ChroPath teaches the computerized method of claim 5, wherein the user selection of the DevTool tab comprises a point and click operation of the DevTool tab (Page 1, click on the ChroPath tab).  

As per claim 7, ChroPath teaches the computerized method of claim 6, wherein the DevTool tab is displayed on a right side of an elements tab of the web browser, the DevTool tab is displayed (pic 2, see ChroPath tab).  


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YouTube ChroPath 1.0 (“Youtube”, https://www.youtube.com/watch?v=4Qhwtaf6TOE)

As per claim 8, Youtube 8. (Original) A computerized method useful for implementing a DevTool web-browser extension, comprising: -3-Application No. 16664785 
generating a unique relative XPath or a unique absolute XPath and a unique Cascading Style Sheets (CSS) selector for an inspected element of a selected node of a Document Object Model (DOM) of a webpage (2:19 wherein the element selected for inspection is the ChroPath heading highlighted in blue, and in the sidebar the XPath is generated for the item. See figure below);

    PNG
    media_image1.png
    798
    1312
    media_image1.png
    Greyscale


displaying and opening as a webpage sidebar tab a DevTools panel, wherein using the sidebar tab, a user accesses the DOM of the web page, wherein the user inspects element(s) in an elements tab, wherein the user writes an XPath identifier or a CSS identifier in a sidebar tab provided by the DevTool web-browser extension and/or evaluate said elements (2:54 Wherein the user writes an XPath e.g. //h1 or //h2) 
detecting that the user scrolls the webpage to a first matching node (3:14 user scrolls up the page to find a first matching node, upon mouse hover the first matching node is highlighted a different color, see 3:24); 
displaying the other matching nodes and other matching node values that match with the first matching node in DOM of the web page as per a sequential occurrence of the matching node (3:35 see side bar “9 matching nodes found” upon mouse over, if the node is not displayed it will automatically scroll the page to the matching node and highlight); and 
detecting that the user performs a mouse hover on any matching node in a sidebar tab provided by the DevTool web-browser extension of the web browser display (3:35 see side bar “9 matching nodes found” upon mouse over, if the node is not displayed it will automatically scroll the page to the matching node and highlight).  

    PNG
    media_image2.png
    1036
    1398
    media_image2.png
    Greyscale


As per claim 9, YouTube teaches the computerized method of claim 8, wherein the DevTool web-browser extension comprises a ChroPath tab (1:46 ChroPath tab in a sidebar.)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.